DETAILED ACTION
This Office Action is in response to the filing of the application on 10/04/2019, and a Restriction requirement verbally made on 6/28/2022. Since the initial filing, no claims have been amended, added, or cancelled. As per the Restriction, claim 1-9 have been withdrawn from consideration. Thus, claims 10-20 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-9 which are drawn to a method of performing a percutaneous dilational tracheostomy (PDT) which includes specific surgical steps of performing the tracheostomy as classified in A61B17/32.
Claim 10-20 which are drawn to a kit of components for performing the PDT, which are structural components of a tracheostomy device as classified in A61M16/0465.
The inventions are distinct, each from the other because of the following reasons: Inventions I and II are directed to a method and device of a tracheostomy, respectively. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, or function. For instance, invention I requires specific steps of puncturing the trachea, inserting a tracheostomy tube into the stoma, manipulating the cutting wire within the patient, and otherwise performing the surgical operation which is not required in invention II. Further, invention II is structural in nature, requiring a kit, specific dimensions and materials of the parts of the kit, and specific types and colors of markings not present in invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search would require looking in a different classification/sub-classification and different search terms. See MPEP § 808.02.
Applicant’s election without traverse of claims 10-20 (Invention II) in the telephonic interview conducted on 6/28/2022 is acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 recites the implied phrase “The present disclosure provides for.”  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sangwan (US Pub. 2012/0260921) in view of Dhara (US Pub. 2016/0220774).
Regarding claim 10, Sangwan discloses a kit for performing a percutaneous dilational tracheostomy ("PDT")(see the different constituent components of the tracheostomy system in Figs. 8A-8E, by which the interrelated parts of the system can be understood by one of ordinary skill in the art as obvious to be provided together as a “kit” that together form the final assembly of the system), the kit comprising: a bronchoscope (bronchoscope 54 in Figs. 8A-8E); a tracheal tube (endotracheal tube 52 in Figs. 8A-8E) including an insertion end (end of endotracheal tube 52 near balloon 58 in Figs. 8A-8E) and a free end (end of endotracheal tube 52 that remains outside the patient in Figs. 8A-8E) with an inflatable cuff near the insertion end (balloon 58 in Figs. 8A-8E), wherein the tracheal tube is adapted to receive the bronchoscope (see Figs. 8A-8E where the bronchoscope 54 is inserted into part of endotracheal tube 52 at viewing tube 56; analogous to Fig. 1 where viewing tube 1 is part of the tracheal tube through which the bronchoscope is inserted); and a puncturing wire including a sharp cutting end and a dull gripping end (see Figs. 8A-8E guide wire 64 which has a sharp end at the distal tip that goes inside the patient, and a dull end on the outside which is manipulated by the physician), wherein the puncturing wire is adapted to be removably inserted (the guide wire 64 in Figs. 8A-8E is able to be removed from the patient), and wherein the sharp cutting end is adapted to cut a stoma through a trachea of a patient (see [0047] and Figs. 8A-8E where the distal tip of the wire is used inserted into the patient to cut into them).
Sangwan lacks a detailed description of the bronchoscope including a channel, with the puncturing wire removably inserted in the channel of the bronchoscope to cut from within the trachea at a selected site.
However, Dhara teaches a similar device of using a sharp wire to puncture a trachea, where tubular member contains a channel (guiding channel 55 in Fig. 1a), with the puncturing wire removably inserted in the channel of the tubular member to cut from within the trachea at a selected site (guide wire 70 in Fig. 2, which is inserted through the channel and cuts the trachea internally).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bronchoscope and puncturing wire of Sangwan so that the puncturing wire goes through the bronchoscope and cuts the trachea internally as taught by Dhara, as it takes less equipment, time, and costs, as well as works on different sized tubes and does not damage the tubing or block airways by having the wire sheathed within a tubular member (Dhara; see [0072]-[0080]).
Regarding claim 11, the modified Sangwan device has wherein the kit further comprises: at least one stomal dilator (Sangwan; see Figs. 8A-8E dilator 66); and a tracheostomy tube (Sangwan; see Figs. 8A-8E tracheostomy tube 68).
Regarding claim 13, the modified Sangwan device has wherein the puncturing wire is coated in a friction-reducing material (Dhara; see [0061] where the wire has a lubricant).
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sangwan in view of Dhara as applied to claims 10 and 11 above, respectively, and further in view of Sniadach (US Pat. 6,718,970).
Regarding claim 12, the modified Sangwan device has at least one stomal dilator.
The modified Sangwan device lacks a detailed description of the at least one stomal dilator includes a 14-French dilator.
However, Sniadach teaches a similar intubation type device where a guide wire is approximately 15 French in diameter and 90 cm in length (see Col. 9 lines 15-20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the guide wire of the modified Sangwan device to be 14 French and 90 cm as taught by Sniadach, as it would be a simple matter of design choice for one of ordinary skill in the art to choose dimensions of the guide wire which suit their needs, including dimensions known in the prior art such as 14 French as 90 cm.
Regarding claim 15, the modified Sangwan device as modified in claim 12 has wherein the puncturing wire has a length between approximately 90 cm and approximately 1.5 m (Sniadach; see Col. 9 lines 15-20).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sangwan in view of Dhara as applied to claim 13 above, and further in view of Karling et al. (US Pat. 8,573,220).
Regarding claim 14, the modified Sangwan device has a friction-reducing material.
The modified Sangwan device lacks a detailed description of the friction-reducing material includes polytetrafluoroethylene.
However, Karling teaches a similar tracheotomy device where a tip of a member that is inserted into the patient is made of low friction PTFE (see Col. 6 lines 55-62)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the friction-reducing material of the modified Sangwan device to be PTFE as taught by Karling, as it would be a simple matter of design choice for one of ordinary skill in the art to choose a known low friction plastic, such as PTFE. 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sangwan in view of Dhara as applied to claim 10 above, and further in view of Sovndal (US Pat. 9,919,119).
Regarding claim 16, the modified Sangwan device has a puncturing wire, and reference markings used in the system (Sangwan; see vocal cord marker 6 in Fig. 1).
The modified Sangwan device lacks a detailed description of the puncturing wire includes at least one marking.
However, Sovndal teaches a similar device to be introduced into the trachea of a patient, where the introduced member has a series of grooved indicator markings arranged at set distances from the tip for providing a guide for depth indication (see Col. 4 lines 49-67; see also grooves 110 in Figs. 1-3)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the puncturing wire of the modified Sangwan device to have a plurality of markings along its length as taught by Sovndal as it would provide visual feedback for indicating the depth of the inserted wire, improving accuracy (Sovndal; see Col. 4 lines 49-67).
Regarding claim 17, the modified Sangwan device has wherein each of the at least one marking is a color or an indentation (Sovndal; see Col. 4 lines 49-67 where the grooves for indicating depth are indentations).
Regarding claim 18, the modified Sangwan device as modified in claim 16 has wherein the puncturing wire includes a plurality of markings including a first marking positioned approximately 5 cm from the dull gripping end (Sovndal; see Col. 4 lines 49-67 where the grooves can be located at a variety of distances from a tip for marking insertion depth (such as 10, 15, and 20 cm), and one of ordinary skill in the art could readily choose what depth they want marked, such as about 5 cm from a tip), a second marking positioned approximately 15 cm from the dull gripping end (Sovndal; see Col. 4 lines 49-67 where the grooves can be located at a variety of distances from a tip for marking insertion depth (such as 10, 15, and 20 cm), and one of ordinary skill in the art could readily choose what depth they want marked, such as about 15 cm from a tip), and a third marking positioned approximately 20 cm from the dull gripping end (Sovndal; see Col. 4 lines 49-67 where the grooves can be located at a variety of distances from a tip for marking insertion depth (such as 10, 15, and 20 cm), and one of ordinary skill in the art could readily choose what depth they want marked, such as about 20 cm from a tip).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sangwan in view of Dhara in view of Sovndal as applied to claim 18 above, and further in view of Vasan (US Pub. 2015/0290414).
Regarding claim 19, the modified Sangwan device has wherein a first marking is colored, the second marking is colored, and the third marking is colored (Sovndal; see Col. 4 lines 49-67 where the markings can be colored (i.e. black) and thus the grooves are colored).
The modified Sangwan device lacks a detailed description of wherein a first marking is a first color, the second marking is a second color, and the third marking is a third color and the first color is different than at least one of the second color and the third color.
However, Vasan teaches a similar device for inserting a member into the trachea of a patient, where a plurality of depth indicators are differently colored from one another (see [0048] where depth indications 24/ 26/ 54 as seen in Fig. 3-2 can be colored such that the first and second indicators are different color than the third indicator).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the indicators of the modified Sangwan device to be differently colored as taught by Vasan, as it provided additional indications so that a “safe” insertion depth can be readily distinguished from an “unsafe” insertion depth (Vasan; see [0048]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sangwan in view of Dhara as applied to claim 10 above, and further in view of Spofford et al. (US Pat. 5,181,509).
Regarding claim 20, the modified Sangwan device has a puncturing wire with a sharp cutting end, and a dull gripping end opposite the sharp cutting end.
The modified Sangwan device lacks a detailed description of wherein the puncturing wire includes an inner core at least partially enclosed by an outer sheath, wherein the inner core includes the sharp cutting end, and wherein the outer sheath includes the dull gripping end opposite the sharp cutting end.
However, Spofford teaches a similar tracheostomy device, where a wire includes an inner core at least partially enclosed by an outer sheath (see Col. 8 lines 48-59 where a guide wire has a core wire enclosed within a sheath formed by a spirally wound wire around it), wherein the inner core includes the distal end (see Col. 8 lines 48-59 where a guide wire has an atraumatic end extending out from one end of the core wire), and wherein the outer sheath includes the dull gripping end opposite the distal end (see Col. 8 lines 48-59 where a guide wire has an outer sheath formed by a spirally wound wire, such that the opposite end of the atraumatic end is at least partially formed by the spirally wound wire, which is where the physician would grip the wire to move it).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wire of the modified Sangwan device to have a sheath around an inner core wire as taught by Spofford, as it would be a simple substitution for one type of wire inserted into a trachea for another wire, to yield the predictable result of providing a wire to the trachea, with the benefit of the wire being sturdier due to having a core and sheath.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.: Adams (US Pub. 2014/0230823), Servillo et al. (US Pub. 2014/0083432), and Fortune et al. (US Pat. 5,507,279) are cited to show similar tracheal or tracheostomy devices with puncturing and/or indicators. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785